 In the Matter of HATFIELD WIRE &CABLE COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, A.F. OF L.Case No. R-.647SUPPLEMENTAL DECISIONANDORDERSeptember 17, 1941On July 18, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an elec-tion by secret ballot was conducted on July 30, 1941, by the RegionalDirector for the Second Region (New York City) among all produc-tion and maintenanceemployees of Hatfield Wire & Cable Companyat itsHackettstown, New Jersey, plant, excluding supervisory and'clericalemployees, to determine whether they desired to be repre-sented for the purposes of collective bargaining by United Electrical,Radio &Machine Workers of America, Local No. 403, affiliated withthe Congress of Industrial Organizations, herein called the United, orby International Brotherhood of Electrical Workers, affiliated withthe American Federation of Labor, herein called the I. B. E. W., orby neither.On August 2, 1941, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties her Election Report.No objections to the conductof the ballot or to the Election Report have been filed by any of theparties.-As to theballotingand its results, the Regional Director reportedas follows :Total number eligible to vote______________________________80Total number of ballotscast_______________________________82Total number of valid ballots______________________________71Total number of votes cast in favor of United Electrical, Radio& MachineWorkers of America,Local No. 403,affiliatedwith the Congress of Industrial Organizations____________441 33 N. L.R. B. 533.35 N. L R. B., No. 103462 HATFIELD WIRE & CABLE COMPANY463Total number of votes cast in favor of International Brother-hood of ElectricalWorkers, affiliated with the AmericanFederation of Labor____________________________________22Total number of votes in favor of neither union_____________0Total number of void ballots_______________________________0Total number of challenged votes___________________________11Since the number of challenged ballots cannot affect the result ofthe election, we need not consider them.In its Decision the Board made no final determination as to theappropriate unit.2The Board there stated that if the employeesvoting in the,election selected the I. B. E. W. as their representative,they would constitute a separate appropriate unit; if they chose theUnited as their representative, the Board would dismiss the petitionfor the reason that certification would not be necessary in view ofthe existing contract between the United and the Company.The results of the election show that the employees have designatedthe United as their collective bargaining representative.We shalltherefore dismiss the petition for investigation and certification ofrepresentatives filed by the L` B. E. W.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY ORDEREDthat thepetitionfor investigationand certifi-cation of representatives of employees of Hatfield Wire & Cable Com-pany, Hackettstown, New Jersey, filed by International Brotherhoodof ElectricalWorkers, A. F. of L., be, and it hereby is, dismissed.2The Company operates two plants,one at Hillside and the other at Hackettstown,New Jersey.The I.B E W. on a consent election held among the employees of theWire and Cable Division at the Hillside plant on July 9, 1940Thereafter,pursuant tothe terms of the agreement for the conduct of the consent election,the Company and theUnited signed a closed-shop contract on October 11, 1940, to be in effect until June 1,1941, covering all production and maintenance employees at the Hackettstown and Hillsideplants, except employees in the Wire and Cable Division at the Hillside plant.Thereafter,the contract was extended by the parties pending disposition of this proceedingOnDecember 3, 1940, the Company entered into a similar contract with the I. B. E. W to beeffective until April 1, 1942, covering all employees in the Wire and Cable Divisionat the Hillside plant.